Case 5:18-cv-00357-AB-SP Document 179 Filed 06/08/20 Page 1 of 4 Page ID #:6541



   1   SPENCER FANE LLP                         FOX ROTHSCHILD LLP
   2
       Kyle L. Elliott (SBN 164209)             Andrew S. Hansen (pro hac vice)
       kelliott@spencerfane.com                 ahansen@foxrothschild.com
   3   Kevin Tuttle (pro hac vice)              Archana Nath (pro hac vice)
   4
       ktuttle@spencerfane.com                  anath@foxrothschild.com
       Brian T. Bear (pro hac vice)             Elizabeth A. Patton (pro hac vice)
   5   bbear@spencerfane.com                    epatton@foxrothschild.com
   6
       1000 Walnut Street, Suite 1400           Lukas D. Toft (pro hac vice)
       Kansas City, Missouri 64106              ltoft@foxrothschild.com
   7   Telephone: (816) 474-8100                222 South Ninth Street, Suite 2000
   8
       Facsimile: (816) 474-3216                Minneapolis, MN 55402
                                                Telephone: 612-607-7000
   9                                            Facsimile: 612-607-7100
  10   (continued on next page)                 (continued on next page)
  11
       Counsel for Defendants Sizewise          Counsel for Plaintiff Sleep Number
  12   Rentals, L.L.C. and American National    Corporation
  13
       Manufacturing, Inc.

  14                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  15
       SLEEP NUMBER CORPORATION,               Case No. 5:18–cv–00356 AB (SPx)
  16                                                    5:18–cv–00357 AB (SPx)
  17               Plaintiff,
                                                JOINT STATUS REPORT
  18         v.                                 REGARDING INTER PARTES
  19                                            REVIEW
       SIZEWISE RENTALS, LLC,
  20               Defendant.                   Next Report Due: August 17, 2020
  21
       SLEEP NUMBER CORPORATION,
  22
                   Plaintiff,
  23
  24         v.

  25   AMERICAN NATIONAL
       MANUFACTURING, INC.,
  26
  27               Defendant.

  28
Case 5:18-cv-00357-AB-SP Document 179 Filed 06/08/20 Page 2 of 4 Page ID #:6542



   1   Jaspal S. Hare (SBN 282171)            Ashe P. Puri, SBN. 297814
   2
       jhare@spencerfane.com                  apuri@foxrothschild.com
       SPENCER FANE LLP                       FOX ROTHSCHILD LLP
   3   5700 Granite Parkway, Suite 650        10250 Constellation Blvd., Suite 900
   4
       Plano, Texas 75024                     Los Angeles, CA 90067
       Telephone: (214) 750-3623              Telephone: 310-598-4150
   5   Facsimile: (972) 324-0301              Facsimile: 310-556-9828
   6
       Alison M. Rowe (pro hac vice)          Steven A. Moore, SBN 232114
   7   arowe@spencerfane.com                  stevemoore@zhonglun.com
   8
       SPENCER FANE LLP                       Nicole S. Cunningham, SBN 234390
       2200 Ross Avenue, Suite 4800 West      nicolecunningham@zhonglun.com
   9   Dallas, Texas 75201                    ZHONG LUN LAW FIRM LLP
  10
       Telephone: (214) 750-3610              1717 Kettner Boulevard, Suite 200
       Facsimile: (214) 750-3612              San Diego, CA 92101
  11                                          Telephone: 323-930-5690
  12
       Thomas J. Daly (SBN 119684)            Facsimile: 323-930-5693
       tdaly@lrrc.com
  13   Drew Wilson (SBN 283616)               Kecia J. Reynolds (pro hac vice)
  14
       dwilson@lrcc.com                       kecia.reynolds@pillsburylaw.com
       LEWIS ROCA ROTHGERBER                  PILLSBURY WINTHROP SHAW
  15   CHRISTIE LLP                           PITTMAN LLP
  16
       655 N. Central Avenue, Suite 2300      1200 Seventeenth Street, NW
       Glendale, CA 91203-1445                Washington, DC 20036
  17   Telephone: (626)795-9900               Telephone: 202-663-8000
  18
       Facsimile: (626)577-8800               Facsimile: 202-663-8007

  19
  20
       Counsel for Defendants Sizewise    Counsel for Plaintiff Sleep Number
       Rentals, LLC and American National Corporation
  21   Manufacturing, Inc.
  22
  23
  24
  25
  26
  27
  28
                                             ii
             JOINT STATUS REPORT REGARDING INTER PARTES REVIEW
Case 5:18-cv-00357-AB-SP Document 179 Filed 06/08/20 Page 3 of 4 Page ID #:6543



   1        Pursuant to the Court’s Order Granting Defendants’ Motions to Stay (Case
   2 No. 18-00356 AB (SPx), Dkt. 143; Case No. 18-00357 AB (SPx), Dkt. 142)
   3 (“Order”), Plaintiff Sleep Number Corporation (“Sleep Number”) and Defendants
   4 Sizewise Rentals, LLC and American National Manufacturing, Inc. (“ANM”)
   5 (collectively, “the Parties”), through their respective counsel, respectfully notify the
   6 Court of the current status of the Inter Partes Reviews (“IPRs”) filed by ANM with
   7 the Patent Trial & Appeal Board (“PTAB”) in December 2018.
   8        On July 24, 2019, the PTAB instituted the IPRs for U.S. Patent Nos.
   9 8,769,747 and 9,737,154. On August 5, 2019, the PTAB instituted the IPR for U.S.
  10 Patent No. 5,904,172. Oral argument was held before the PTAB on all three IPRs
  11 on May 20, 2020, and the PTAB has indicated that the statutory deadline for it to
  12 issue a final written decision is July 24, 2020.
  13        The next scheduled status report is due either August 17, 2020 (70 days from
  14 the date of this report) or 14 days after a decision from the PTAB concluding the
  15 IPR proceedings as to any of the IPR petitions, whichever occurs earlier.
  16
  17   Date: June 8, 2020                     FOX ROTHSCHILD LLP
  18
                                              /s/ Elizabeth A. Patton
  19                                          Elizabeth A. Patton
  20
                                              Attorney for Plaintiff

  21
  22   Date: June 8, 2020                     SPENCER FANE LLP
  23                                          /s/ Jaspal S. Hare
  24                                          Jaspal S. Hare
                                              Attorney for Defendants
  25
  26
  27
  28
                                      1
              JOINT STATUS REPORT REGARDING INTER PARTES REVIEW
Case 5:18-cv-00357-AB-SP Document 179 Filed 06/08/20 Page 4 of 4 Page ID #:6544



   1        DECLARATION OF CONSENT TO ELECTRONIC SIGNATURE
   2        Pursuant to Central Dist. LR 5-4.3.4(a)(2), the electronic filer of this Joint
   3 Status Report, Elizabeth A. Patton, hereby attests that all other signatories listed, and
   4 on whose behalf the filing is submitted, concur in the filing’s content and have
   5 authorized this filing.
   6
   7
                                              /s/ Elizabeth A. Patton
                                              Elizabeth A. Patton
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                      2
              JOINT STATUS REPORT REGARDING INTER PARTES REVIEW
